         Case 3:18-md-02843-VC Document 511 Filed 09/11/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER                      CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                                    STIPULATION AND [PROPOSED]
                                                    ORDER REGARDING RESPONSE TO
This document relates to:                           AND MOTION TO DISMISS
                                                    PLAINTIFFS’ SECOND AMENDED
ALL ACTIONS                                         CONSOLIDATED COMPLAINT




     STIPULATION AND [PROPOSED] ORDER RE RESPONSE TO SECOND AMENDED CONSOLIDATED COMPLAINT
                                    CASE NO. 3:18-MD-02843-VC
           Case 3:18-md-02843-VC Document 511 Filed 09/11/20 Page 2 of 6



         By and through their undersigned counsel, the parties hereby stipulate and agree as

follows:

           1.   Whereas, on July 21, 2020, the Court entered Pretrial Order No. 38, granting

Plaintiffs’ motion to file a Second Amended Consolidated Complaint (“SACC”), ordering that

any responsive pleading is due 21 days after the SACC is filed, and ordering the parties to

determine whether Facebook’s previously-filed answer can serve as the operative answer;

           2.   Whereas, on August 4, 2020, Plaintiffs filed the SACC;

           3.   Whereas, Facebook filed it motion to dismiss the SACC on August 25, 2020;

THE PARTIES THEREFORE STIPULATE AND AGREE AS FOLLOWS:

           1.   Plaintiffs will file any opposition to such a motion by September 22, 2020;

           2.   Facebook will file any reply in support of such a motion by October 13, 2020;

           3.   The Court will hold a hearing on any such motion on November 5, 2020 at 10:00,

or as soon thereafter as is convenient to the Court;

           4.   Consistent with Federal Rule of Civil Procedure 12(a)(4)(A), within 14 days of

the Court issuing an order on Facebook’s motion to dismiss, Facebook will file a supplemental

answer to the SACC. Facebook is required only to answer new allegations in the SACC (i.e.

allegations that were not in the First Amended Consolidated Complaint or that appear in the

SACC in revised form) that survive dismissal. Facebook may plead any additional affirmative

defenses Facebook wishes to assert pertaining to those new allegations or any newly added

parties. The supplemental answer and the answer Facebook filed on February 5, 2020 will

together serve as the operative responsive pleadings;

         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


                                                       Respectfully submitted,
 Dated: September 10, 2020
 KELLER ROHRBACK LLP                                   BLEICHMAR FONTI & AULD LLP

                                                       By:    /s/ Lesley E. Weaver
 By:     /s/ Derek W. .Loeser
                                                             Lesley E. Weaver
        Derek W. Loeser


                                                 1
       STIPULATION AND [PROPOSED] ORDER RE RESPONSE TO SECOND AMENDED CONSOLIDATED COMPLAINT
                                      CASE NO. 3:18-MD-02843-VC
       Case 3:18-md-02843-VC Document 511 Filed 09/11/20 Page 3 of 6




Derek W. Loeser (admitted pro hac vice)          Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)       Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac        Joshua D. Samra (SBN 313050)
vice)                                            Matthew P. Montgomery (SBN 180196)
Cari Campen Laufenberg (admitted pro hac         Angelica M. Ornelas (SBN 285929)
vice)                                            555 12th Street, Suite 1600
David J. Ko (admitted pro hac vice)              Oakland, CA 94607
Benjamin Gould (SBN 250630)                      Tel.: (415) 445-4003
Adele Daniel (admitted pro hac vice)             Fax: (415) 445-4020
1201 Third Avenue, Suite 3200                    lweaver@bfalaw.com
Seattle, WA 98101                                adavis@bfalaw.com
Tel.: (206) 623-1900                             jsamra@bfalaw.com
Fax: (206) 623-3384                              mmontgomery@bfalaw.com
dloeser@kellerrohrback.com                       aornelas@bfalaw.com
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com
dko@kellerrohrback.com
bgould@kellerrohrback.com
adaniel@kellerrohrback.com


Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Co-Lead Counsel for Plaintiffs




                                             2
   STIPULATION AND [PROPOSED] ORDER RE RESPONSE TO SECOND AMENDED CONSOLIDATED COMPLAINT
                                  CASE NO. 3:18-MD-02843-VC
Case 3:18-md-02843-VC Document 511 Filed 09/11/20 Page 4 of 6
         Case 3:18-md-02843-VC Document 511 Filed 09/11/20 Page 5 of 6



                                SIGNATURE ATTESTATION

       Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document

has been obtained.

DATED: September 10, 2020                                   By: /s/ Lesley E. Weaver
                                                                Lesley E. Weaver




                                                4
     STIPULATION AND [PROPOSED] ORDER RE RESPONSE TO SECOND AMENDED CONSOLIDATED COMPLAINT
                                    CASE NO. 3:18-MD-02843-VC
         Case 3:18-md-02843-VC Document 511 Filed 09/11/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I, Lesley E. Weaver, hereby certify that on September 10, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of Califor-

nia using the CM/ECF system, which shall send electronic notification to all counsel of record.

                                                             By: /s/ Lesley E. Weaver
                                                                 Lesley E. Weaver




                                                 5
     STIPULATION AND [PROPOSED] ORDER RE RESPONSE TO SECOND AMENDED CONSOLIDATED COMPLAINT
                                    CASE NO. 3:18-MD-02843-VC
